DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 1/4/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 9 and 20 are acknowledged.
Claims 1-20 are currently pending and have been examined under the effective filing date of 4/5/2019.
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered.
Regarding page 18 of Applicant’s remarks, MPEP 2106 provides the two criteria for subject matter eligibility.  The first being statutory categories and the second regarding judicial exceptions. Applicant is strongly encouraged to review this section of the MPEP for further guidance on conducting a 101 analysis.
Regarding pages 22-23, Examiner maintains that the claim limitations in the independent claims are directed to methods of managing inventory, which is a fundamental practice.  To elaborate, determining redistributions, determining costs of redistributions, and selecting the lowest cost are all individual steps in the abstract idea of managing inventory.  
Regarding page 24, Examiner maintains that managing inventory is a fundamental practice.  Managing inventory supports the existence of economic practices as well as determines essential structure and function of economics. Economically, managing inventory is an essential practice of any business.  The claim limitations detailing inventory management support the existence of economic practices and determine essential structure and function of economics.
Regarding pages 25-27, it is not evidenced that the claims improve the functioning of a computer or an existing technological process. Rather, they simply use a computer as a tool to perform the recited steps.  While the benefits of the method are acknowledged, Applicant has not demonstrated how the steps are being run on a computer other than that they use a computer to run.
Regarding page 28, Step 2A Prong 2 is directed to analyzing the “claims as a whole, looking at the additional elements.”  While Examiner lists the additional elements, the analysis in this step is in addition to Step 2A Prong 1.  Examiner has not used a conclusion of well-understood, routine and conventional analysis in Step 2A Prong 2.
Regarding page 32, Step 2B analysis includes the additional elements, taken individually and in combination, do not result in the claim, as a whole
Regarding page 33, MPEP 2106.05 includes several reasons why Step 2B may conclude the claims do not provide significantly more than the judicial exception.  These reasons include more than just the well-understood, routine and conventional analysis.  Examiner has not relied upon this analysis, but appreciates the detailed explanation of the Applicant’s understanding of it.
Examiner thanks Applicant for clarification of the claims on page 39 of Applicant’s remarks, and submits further citations to Koneri in support of a prior art rejection due to the claim amendments.  See Koneri ¶¶0008 and 0086.
Regarding pages 40 and 41, Examiner submits that Rangarajan’s allocation testing is inclusive to the scaling factor as presented in the present Application.  The “shadow costs” in Rangarajan are scaled up to the total inventory amount while being distributed in various scenarios to test for an optimal distribution.  While Rangarajan does not disclose a physical allocation of resources, Koneri does. Examiner maintains that Rangarajan in view of Koneri teaches the claimed invention of optimizing inventory distribution in terms of cost.  Further, the threshold condition is satisfied in Rangarajan ¶0027, “objective function may be configured to maximize revenue or profit … select an appropriate option that optimizes the objective function.”
Regarding pages 42/43, Examiner maintains that Koneri teaches the physical distribution of goods. See Koneri ¶¶0018 and 0118 in claims 2 and 3 of the rejection.
Regarding page 43, Examiner provides Koneri ¶0086 for further clarification of evidence that teaches minimum cost distributions. (Koneri ¶0086; cost analyzer 322 will calculate the total cost for each option. The total cost will be the sum of the direct cost (fulfillment and transportation costs) and the opportunity cost…calculation will be designed to achieve the following priorities…minimize the direct and opportunity costs associated with a unit of inventory)
Regarding page 44, Examiner finds Applicant’s remarks persuasive.
Regarding page 45, Examiner thanks Applicant for pointing out the claim limitation and would like to assert that writing to memory the result of the solution is witnessed in Rangarajan ¶0087; transmit instructions to the hardware of the computing device, such as via a network. Further, while Rangarajan is directed to managing online resource allocations, it is suggested that the resource locations are being fundamentally treated in accordance with Applicant’s claimed invention; and Koneri in ¶0008 further elaborates in its discussion with physical inventory locations. (Koneri ¶0008; inventory positions are determined based on at least one of a demand probability distribution for the plurality of items)

Reasons why the Claims Would be Allowable over Prior Art
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  No prior art or Non-patent literature has been found that matches the functions and formula of calculating quantify change for locations, determining scaling factors, and determining the optimizing scaling factor as seen in claimed formulas in claims 4-6 and 12-15.  Rangarajan in ¶¶0050, 0066 and 0077 teach a formula for redistribution of goods, scaling the distribution and optimizing said distribution, but arrives at its solution in a different manner than the present Application.  A multi-category emergency goods distribution model and its algorithm, by Chang, discloses formulas for an optimizing distribution model based on location and costs, but also arrives at its solution in a different manner than the present Application.  In Summary, Applicant’s formulas are distinct from these.  Therefore, the 103 rejections regarding claims 4-6, 12-15 and subsequently claims 7 and 16 for dependency reasons are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9 and 20 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or Step 2A Prong 1: the claims recite a method and/or system for redistributing inventory to maximize cost effectiveness. The limitations record inventory, calculate a quantity change, determine a redistribution of the item at a minimum cost, determine the cost of the redistribution, determine if a set of possible scaling factors includes one scaling factor that satisfies a threshold condition of maximizing a total revenue received from sales of the item when the quantity changes for each location inventory record are combined with the one scaling factor after deducting the cost combined with the one scaling factor, generate a set of transfer instructions to perform the redistribution of the item with transfer quantities of the item to be transferred between the physical locations scaled by the one scaling factor, and transmit each transfer instruction are directed to the abstract idea of organizing human activity in the form of fundamental economic practices and principles, without significantly more.  The act of managing inventory is a fundamental economic practice.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements non-transitory computer-readable medium storing computer- executable instructions executed by at least a processor and a memory of a computer individually and in combination, merely use a computer as a tool to perform the abstract idea (see 
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements non-transitory computer-readable medium storing computer- executable instructions executed by at least a processor and a memory of a computer individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Claims 2-8 and 10-19 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of certain methods of organizing human activity in the form of fundamental economic practices/principles, without significantly more.  They describe determine the quantity change that maximizes income from sales of the item across the set of physical locations without altering a total quantity of the item across the set of location inventory records, store the redistribution as a data structure, transmitting instructions over a network, controlling remote devices, classifying storage locations as deficit or surplus, and determining scaling factors for said locations. They introduce neither a new abstract idea nor additional 
Claims 4-7 and 12-15 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite an abstract idea of a mathematical concept in the form of mathematical relationships/mathematical formulas or equations/mathematical calculations, without significantly more.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a non-transitory computer readable medium and a processor individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than merely using a computer as a tool to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 9-11, and 16-20 are rejected under 35 U.S.C. 103Rangarajan et al. (Pub. No. US 2013/0117062 A1) in view of Koneri et al. (Pub. No. US 2019/0259043 A1.)
Regarding Claims 1 and 20, Rangarajan discloses a non-transitory computer-readable medium storing computer- executable instructions that when executed by at least a processor and a memory of a computer cause the processor to: (Rangarajan ¶0082; processor-executable instructions may be electronically-executable instructions. The memory/storage component 508 represents memory/storage capacity associated with one or more computer-readable media.)
determine a set of possible scaling factors to include one scaling factor that satisfies a threshold condition of maximizing a total revenue received from sales of the item when the quantity changes for each location inventory record are scaled by the one scaling factor (Rangarajan ¶0027; objective function may be configured to maximize revenue or profit that is computed using the shadow costs for different resources. By testing multiple different allocation options (e.g., combinations of available resources), the allocation manager 115 can select an appropriate option that optimizes the objective function and can match corresponding resources to the resource request) after deducting the overall cost  scaled by the one scaling factor; (Rangarajan ¶0026; shadow costs for a particular resource may represent unit costs (e.g. price per quantity of resource) that can be used to compute a total cost for a requested amount of the particular resource.)
(Rangarajan ¶0025; FIG. 2 is a flow diagram that describes an example procedure 200 for online resource allocation in accordance with one or more embodiments)
transmit each transfer instruction over a network to a computing device associated with a physical location indicated in the transfer instruction to cause the redistribution of the item with the transfer quantities scaled by the one scaling factor based on the transfer instructions. (Rangarajan ¶0087; transmit instructions to the hardware of the computing device, such as via a network)
Rangarajan does not disclose for each location inventory record of a set of location inventory records, calculate a quantity change for an item that changes a current item quantity to a different item quantity for the location inventory record, wherein each location inventory record is a data structure associated with a physical location in a set of physical locations; 
determine, by the processor accessing the memory, 
(i) a redistribution of the item among the physical locations to effect the quantity change for each location inventory record at a minimum cost, and 

Koneri discloses for each location inventory record of a set of location inventory records, calculate a quantity change for an item that changes a current item quantity to a different item quantity for the location inventory record, wherein each location inventory record is a data structure associated with a physical location in a set of physical locations; (Koneri ¶0008; inventory positions are determined based on at least one of a demand probability distribution for the plurality of items, balancing direct costs with opportunity costs,)
determine, by the processor accessing the memory, 
(i) a redistribution of the item among the physical locations to effect the quantity change for each location inventory record at a minimum cost, and 
(ii) an overall cost of the redistribution based on the sum of the minimum costs. (Koneri ¶0008; inventory positions are determined based on at least one of a demand probability distribution for the plurality of items, balancing direct costs with opportunity costs,) (Koneri ¶0086; cost analyzer 322 will calculate the total cost for each option. The total cost will be the sum of the direct cost (fulfillment and transportation costs) and the opportunity cost…calculation will be designed to achieve the following priorities…minimize the direct and opportunity costs associated with a unit of inventory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rangarajan with Koneri in order to implement the scaling system to accommodate physical locations (Koneri ¶0008,) thereby applying the cost savings to physical resources.

Regarding Claim 2, Rangarajan as modified by Koneri discloses the non-transitory computer-readable medium of claim 1, wherein the computer-executable instructions further cause the processor to: 
for each location inventory record of a set of location inventory records, determine the quantity change that maximizes income from sales of the item across the set of physical locations without altering a total quantity of the item across the set of location inventory records; and (Rangarajan ¶0050; capacities of the resources c.sub.i in this instance are the same as in the original instance)
store the redistribution as a data structure that indicates for each individual inventory transfer of the redistribution (Rangarajan ¶0017; shadow costs 116 may be configured as computed or estimated costs that are assigned on an individual basis to different resources.)  (i) a source physical location in the set of physical locations, (ii) a destination physical location in the set of physical (Koneri ¶0018; Such prioritization may be negotiated by the asset provider or may be determined based on campaign needs (e.g., which assets are in need of impressions to meet campaign specifications) or other business/non-business considerations (e.g., which asset, all other things being equal, yields the greatest revenues for delivery to the interfering segment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rangarajan with Koneri in order to implement the scaling system to accommodate physical locations (Koneri ¶0018,) thereby applying the cost savings to physical resources.

Regarding Claim 3, Rangarajan as modified by Koneri discloses the non-transitory computer-readable medium of claim 2, further comprising instructions that when executed by at least the processor cause the processor to: 
for each location inventory record in the set of location inventory records, classify the physical location associated with location inventory record as belonging (i) to a set of inventory surplus locations if the quantity change is negative, or (ii) to a set of inventory deficit locations if the quantity change is positive; (Koneri ¶0118; At operation 706, transportation of inventory is arranged. For purchase orders, the transportation management system 206 arranges transportation from the vendor to the location having an inventory deficit. For transfer orders, the transportation management system 206 arranges transportation from the distribution location having a surplus to the location having an inventory deficit.)
and wherein (i) each source physical location of the redistribution always belongs to the set of inventory surplus locations and (ii) each destination physical location of the redistribution always belongs to the set of inventory deficit locations, ensuring that inventory imbalances are not increased. (Koneri ¶0118; At operation 706, transportation of inventory is arranged. For purchase orders, the transportation management system 206 arranges transportation from the vendor to the location having an inventory deficit. For transfer orders, the transportation management system 206 arranges transportation from the distribution location having a surplus to the location having an inventory deficit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rangarajan with Koneri in order to implement the scaling system to accommodate physical locations (Koneri ¶0008,) thereby applying the cost savings to physical resources.


Regarding Claim 8, Rangarajan as modified by Koneri discloses the non-transitory computer-readable medium of claim 1, further comprising instructions that when executed by at least the processor cause the processor to transmit each transfer instruction over a network to at least one of: (i) a computing device associated with a source physical location indicated in the transfer instruction; (ii) a computing device associated with a destination physical location indicated in the transfer instruction; and (iii) a computing device associated with a retailer of the item. (Rangarajan ¶0015; configured to transmit computer-readable instructions (e.g., as a carrier wave) to the hardware of the computing device, such as via a network. The computer-readable medium may also be configured as "computer-readable storage media" that excludes mere signal transmission and/or signals per se.)

Claims 9-11 and 16 are rejected on the same basis as claims 1-3 and 8.

Regarding Claim 17, Rangarajan discloses the computer-implemented method of claim 9, wherein the determining if the set of possible scaling factors includes the one scaling factor accounts for both the cost and the total revenue received from sales of the item simultaneously to avoid overly aggressive revenue (Rangarajan ¶0032; option is selected to allocate to the request based on the evaluation of the differences between profits and costs (block 308). In one example, an option that maximizes the profit or revenue is selected. This may be computed as the maximum of profit minus cost or conversely as the minimum of cost minus profit)

Regarding Claim 18, Rangarajan as modified by Koneri discloses the computer-implemented method of claim 9, further comprising controlling one or more remote devices in order to bring about the redistribution. (Rangarajan ¶0014; service provider 102 can be embodied as any suitable computing device or combination of devices such as, by way of example and not limitation, a server, a server farm, a peer-to-peer network of devices, a desktop computer, and the like)

Regarding Claim 19, Rangarajan as modified by Koneri discloses the computer-implemented method of claim 9, wherein each step of the method is executed by a processor accessing memory to (i) perform the step, (ii) retrieve any necessary information, or (iii) store any data calculated, determined, generated, classified, or otherwise created. (Rangarajan ¶0015; configured to transmit computer-readable instructions (e.g., as a carrier wave) to the hardware of the computing device, such as via a network. The computer-readable medium may also be configured as "computer-readable storage media" that excludes mere signal transmission and/or signals per se.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/            Examiner, Art Unit 3687

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624